Citation Nr: 0805960	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to December 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Philadelphia RO that continued a 
20 percent rating for post-operative residuals of a left knee 
injury.  In January 2006, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  The case was before the Board in March 2006 when it 
was remanded for further development.

In a statement received in February 2006, the veteran raised 
the issues of service connection for right hip and low back 
disabilities as secondary to his service-connected left knee 
disability.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.  Additionally, the Board's March 2006 remand referred 
issues of service connection for right knee and left elbow 
injuries as secondary to the service-connected left knee 
disability.  The record does not reflect whether the RO has 
taken any action on these claims; hence, they are again 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In March 2006, the Board remanded this case to obtain a VA 
examination by an orthopedic specialist to determine the 
severity of the veteran's left knee disability.  In October 
2006, a VA examination was completed by VA physician, 
Reginald Lee; a VA directory search shows he is with the 
Occupational Health office.  Hence, it does not appear that 
the October 2006 VA examiner was an orthopedic specialist.  
The Board specifically requested the examination be completed 
by an orthopedic specialist because of the complicated nature 
of the veteran's left knee disability picture.  He had a 
patellectomy of the left knee during service and at least two 
post-service meniscectomies following intercurrent injuries; 
he also has degenerative joint disease of the left knee.  It 
is also not clear from the examination report whether the VA 
examiner was familiar with the veteran's entire disability 
picture; while he noted the patellectomy, he did not mention 
either of the documented meniscectomies.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As the October 2006 VA 
examination did not comply with the March 2006 remand 
instructions, a further remand is necessary. 

As noted, the veteran's disability picture is complex and 
includes at least two post-service meniscectomies after 
intercurrent injuries during the appeal period.  While it 
appears the RO has not specifically determined that any 
meniscectomy residuals are service-connected, neither has it 
excluded any left knee pathology/symptoms from rating 
consideration as not service-connected.  This is significant 
as it raises a question of whether a temporary total 
convalescence rating is warranted for a period of time during 
the appeal period.  38 C.F.R. § 4.30.  [Notably, the record 
shows that a meniscectomy in November 2002 required the 
veteran to be out of work for over seven weeks.]  The U. S. 
Court of Appeals for Veterans Claims (Court) recently held 
that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As consideration 
regarding whether the veteran was entitled to a temporary 
total evaluation at any time during the appeal period is 
inextricably intertwined with the increased rating claim on 
appeal, both issues must be adequately addressed prior to 
final adjudication of the veteran's increased rating claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding 
that two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).

Additionally, during the pendency of this appeal, on January 
30, 2008, the Court issued a decision in the appeal of 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008), that found that VCAA notice for an increased-
compensation claim, under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, must include, at a minimum, notification that in 
order to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  The record 
does not reflect that the veteran has been notified of all of 
these criteria.  Since the case is being remanded anyway, the 
RO will have the opportunity to correct the notice 
deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with 
the notice required in an increased 
compensation claim, as outlined by the 
Court in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008).

2.	The RO should review the veteran's 
claims file and determine whether he is 
entitled to a temporary total 
convalescence rating under 38 C.F.R. 
§ 4.30 at any time during the appeal 
period.  In the course of adjudicating 
this matter, if the RO finds that any left 
knee pathology/procedure is not service 
connected, it should be so specified for 
the record, and the veteran should be so 
advised (and that he may appeal that 
determination if he so desires).  If a 
temporary total rating under 38 C.F.R. 
§ 4.30 is denied, and the veteran files a 
timely notice of disagreement with such 
determination, the RO should issue an 
appropriate SOC and notify the veteran and 
his representative that that matter will 
be before the Board only if a timely 
substantive appeal is submitted.

3.	The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist (other than Dr. 
Patil) to determine the current severity 
of his left knee disability.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examination should include range of motion 
studies of the left knee with notation of 
any additional limitation of motion due to 
pain, weakness, excess fatigability, or 
incoordination.  The examiner must note 
whether there is instability or 
subluxation and, if so, the degree of such 
impairment.  All functional limitations 
resulting from the left knee disability 
should be identified.  [Note, if the RO 
determined that any left knee pathology or 
procedure is not service-connected (as a 
residual patellectomy), the examiner must 
specify what aspects of the disability are 
due to the service-connected disability, 
residual of patellectomy in service, and 
what if any aspects of the disability 
(i.e., pathology, associated impairment of 
function) are due to co-existing, non-
service-connected left knee disability.  
The examiner must explain the rationale 
for all opinions given. 
4.	The RO should then re-adjudicate the 
claim (to encompass the determination as 
to a § 4.30 rating requested above).  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



